 



Exhibit 10.12
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of March 1, 2003, between Health Fitness Corporation (“HFC”), and
Jeanne Crawford (“Executive”), is made and entered into between HFC and
Executive as of December 21, 2006.
WHEREAS, HFC and Executive have agreed to increase severance amounts and to add
provisions for severance due to Change of Control;
WHEREAS, HFC and Executive wish to amend the Agreement accordingly.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is specifically acknowledged by the parties, the Company
and Executive agree as follows:

  1.   Paragraph 2.02 (b) of the Agreement shall be amended by deleting the term
“three (3) months” and replacing it with “nine (9) months”.     2.  
Paragraph 2.01 of the Agreement shall be amended by adding the following
subparagraphs (h) and (i):         “(h) May be terminated by HFC immediately
upon written notice to Executive within (6) months of a Change in Control as
defined in Paragraph 2.03 below;”         “(i) May be terminated by Executive
upon thirty (30) days’ written notice to HFC for Good Reason within (6) months
of a Change in Control (as defined in Paragraph 2.03 below) if the Company has
not cured within the thirty (30) day notice period. “Good Reason” shall mean a
reduction in the Executive’s responsibilities or compensation in connection with
or following a Change in Control;”     3.   A New Paragraph 2.03 of the
Agreement shall be added as follows:         2.03 Termination in the Event of a
Change of Control.         (a) Change of Control Payments. If termination occurs
pursuant to subparagraph 2.01 (h) or (i), Executive’s receipt of annual base
salary and fringe benefits shall terminate as of the date of termination or as
required by law. However, Executive shall receive as separation pay the
equivalent of nine (9) months of his/her then current annual base salary. Any
separation pay due to the Executive under this subparagraph 2.03(a) shall be
payable to Executive, at the sole discretion of HFC, either in a lump sum or in
installments in accordance with HFC’s standard payroll practices. Executive
shall be required to execute a general release of any and all claims in favor of
HFC in exchange for his/her receipt of separation pay under this subparagraph
2.03(a). Notwithstanding the foregoing, if any of the payments described in this
Paragraph 2.03 are subject to the requirements of Section 409A of the Code, and
the Company determines that Executive is a “specified employee” as defined in
Section 409A of the Code, such payments shall

 



--------------------------------------------------------------------------------



 



      not be made earlier than the date that is six (6) months after Executive’s
termination, but shall be paid during the calendar year following the year in
which such termination occurs and within thirty (30) days of the earliest
possible date permitted under Section 409A of the Code.     (b)   Limitation on
Change of Control Payments. Executive shall not be entitled to receive any
Change of Control Action (as defined below), which would constitute an “excess
parachute payment” for purposes of Section 280G of the Code, or any successor
provision, and the regulations thereunder. In the event that any Change of
Control Action payable to Executive would constitute an “excess parachute
payment,” then the acceleration of the exercisability of any stock options and
the payments to Executive pursuant to this Paragraph 2.03 shall be reduced to
the largest amount as will result in no portion of such payments being subject
to the excise tax imposed by Section 4999 of the Code. For purposes of this
Paragraph 2.03, a “Change of Control Action” shall mean any payment, benefit or
transfer of property in the nature of compensation paid to or for the benefit of
Executive under any arrangement which is considered contingent on a Change of
Control for purposes of Section 280G of the Code, including, without limitation,
any and all salary, bonus, incentive, restricted stock, stock option,
compensation or benefit plans, programs or other arrangements, and shall include
benefits payable under this Agreement.     (c)   Definition. For purposes of
this Agreement, a “Change of Control” shall mean any of the following events
occurring after the date of this Amendment:

     (1) A merger or consolidation to which the Company is a party, an
acquisition by the Company involving the issuance of the Company’s securities as
consideration for the acquired business, or any combination of fully closed and
completed mergers, consolidations or acquisitions during any consecutive
twenty-four (24) month period, if the individuals and entities who were
shareholders of the Company immediately prior to the effective date of such
merger, consolidation, or acquisition (or prior to the effective date of the
first of a combination of such transactions) have, immediately following the
effective date of such merger, consolidation or acquisition (or following the
effective date of the last of a combination of such transactions), beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of less than fifty percent (50%) of the total combined voting power of all
classes of securities issued by the surviving corporation for the election of
directors of the surviving corporation; or
     (2) The purchase or other acquisition by any one person, or more than one
person acting as a group, of substantially all of the total gross value of the
assets of the Company during the twelve (12) month period ending on the date of
the most recent purchase or other acquisition by such person or persons. For
purposes of this subparagraph 2.03(c), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets.

  4.   This Amendment shall be effective on December 21, 2006.

- 2 -



--------------------------------------------------------------------------------



 



  5.   Except as expressly amended by this Amendment, all of the terms and
provisions of the Agreement shall remain in full force and effect.     6.   This
amendment may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become a binding agreement when
one or more counterparts have been signed by each party and delivered to the
other party.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on behalf of each as of the date first above written.

          HEALTH FITNESS CORPORATION    
 
       
By:
  /s/ Gregg Lehman
 
Name: Gregg Lehman    
 
  Title: President and Chief Executive Officer    

     
/s/ Jeanne Crawford
 
JEANNE CRAWFORD
   

- 3 -